Citation Nr: 1413340	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  13-25 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability.

2.  Entitlement to a rating in excess of 30 percent for migraine headaches.  


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1999 to February 2005.

The appeal comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

This is a paperless appeal in which the record before the Board consists of electronic files known as Virtual VA and the Veterans Benefits Management System.


FINDING OF FACT

The Veteran's psychiatric disability, currently diagnosed as anxiety disorder with major depression, originated while he was serving on active duty.


CONCLUSION OF LAW

A psychiatric disability, currently diagnosed as anxiety disorder with major depression, was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102; 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, including notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the evidence currently of record is sufficient to substantiate his entitlement to service connection for a psychiatric disorder.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) or 38 C.F.R. § 3.159 (2013).

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Factual Background and Analysis

As a preliminary matter, the Board notes that it has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  The Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran contends that service connection is warranted for a psychiatric disability because it began while he was serving on active duty.

The Veteran's April 1999 enlistment examination was negative for any psychiatric abnormalities.  In April 2000 and December 2003, the Veteran responded "yes" to a health history questionnaire asking "in the past few months, have you been bothered by feeling down, helpless, panicky, or anxious?"  In a January 2002 diary entry, the Veteran reported feeling happy about leaving an environment because, "it's tough on a person to constantly be impressioned with the hints that you just don't matter."  In a February 2002 diary entry, the Veteran noted he could not remember events he participated in with his wife prior to basic training and that he enjoyed a new post that was out of the way.

In a statement submitted in April 2011, the Veteran reported ongoing private prescription medications for anxiety, insomnia, depression, and tension related to headaches.  

An April 2011 statement from the Veteran's wife indicates that the Veteran had had insomnia since basic training with a noted increase in his anxiety around 2001-2002.  She remembered that the Veteran felt as if someone was out to get him, was reluctant to go anywhere, and acted anxious in everyday situations without reason.  In an additional April 2012 statement, the Veteran's wife noted that the Veteran's behavior had changed since 2001, and that he now had difficulty staying on task, remembering activities and conversations, attending social events, hid in the basement when people visited their home, and had anxiety and panic attacks related to travel.  The Veteran's wife also stated that the Veteran had suicidal ideation, planned details of his death almost daily, and frequently discussed plans for the family if something happened to him.

At a September 2011 VA examination, the Veteran reported little interest or pleasure in doing things, feeling down, depressed, hopeless, and tired with little energy nearly every day.  The VA examiner reviewed test results indicating that the diagnosed anxiety severely interfered with social and occupational functioning due to symptoms of depressed mood, anxiety, suspiciousness, impaired memory, flattened affect, impaired judgment, difficulty establishing effective work and social relationships, and suicidal ideation.   

According to a January 2012 VA Medical Center (VAMC) treatment record, the Veteran reported the onset of his depression and anxiety in 1999-2000 and that he believed his symptoms resulted from poor treatment by his commanders in the military after he had problems breathing fuel vapors from aircraft.  He was assessed with depressive disorder and rule out PTSD.  

In a March 2012 VA PTSD assessment, the Veteran reported a stressor of maltreatment by his comrades and superior officers that made him feel under-appreciated and disrespected.  The VA psychiatrist determined that the Veteran did not meet the criteria for PTSD and provided an assessment of depression.  

In a July 2012, a VA psychiatrist noted that the Veteran had been depressed most of the time for at least the past 12 years.  An October 2012 VAMC treatment note reflects diagnoses of anxiety disorder and major depression, recurrent.  

In a March 2012 letter, the Veteran's private social worker, S.W., opined that based on review of the Veteran's service records, "it is in my opinion that it is more likely than not that [the Veteran's] condition was either caused or greatly aggravated by the events that occurred during his military service."

In an April 2012 statement the Veteran reported being very outgoing and hard-working prior to military service and that he was promoted six months early for performance in his first two years of enlistment.  He stated he began having problems with petroleum products in April 2001 and was treated with disdain and contempt.  The Veteran noted that he has since experienced significant memory loss, was socially awkward, automatically distrusted coworkers, was unable to get close to others, had issues with people in roles of authority, and had panic attacks three to four times per week with constant anxiety and depression.  

In April 2013, the Veteran was admitted to a VA hospital due to suicidal ideation.  The discharge diagnoses were anxiety and severe major depression.  He remained on a high risk list for suicide until July 2013, due to "suicidal ideation with risky behaviors that he knew could have fatal outcome."

In a July 2013 VA examination, the Veteran provided a detailed history, including a childhood history of being occasionally slapped by his father and one week of counseling at a youth home after running away.  The Veteran reported early promotion in military before he had problems with fuel sensitivity in 2001, which worsened when people told him he made it up to avoid deployments.  The Veteran stated he had a wife and four children and that his children were nervous around him because he was "snippy" with them.  The veteran reported that he loved his family but did not enjoy spending time with his children.  The Veteran explained that, "he did not pursue any mental health counseling or treatment in the military because he was told his security clearance would be taken away if he did."  

The July 2013 VA examiner diagnosed chronic major depressive episode and anxiety, and opined that the Veteran's anxiety disorder with major depressive disorder is less likely as not incurred in or caused by military service.  The VA examiner noted that the Veteran did not receive any mental health care in the military or until approximately five years after being discharged from the military, finding no close association between seeking treatment for mental health disorders with military service.  The VA examiner also noted that the Veteran has a personality disorder, "which pre-disposed him to developing depression and anxiety at a later date, but it was well-established during the pre-military time frame."  Further, the VA examiner opined that the Veteran's anxiety disorder with major depressive disorder was not aggravated beyond its natural progression by military service because there was no evidence that the Veteran had depressive or anxiety disorders prior to joining the military.  

Based on the foregoing, the Board concludes that the Veteran's current psychiatric disability is related to his active service.  

Service treatment records were negative for psychiatric disorders upon the Veteran's entrance into service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304 (explaining that veterans are presumed to be in sound medical condition at time of entry into service except for defects actually noted when examined for entry into service.).  The Veteran reported feeling down, helpless, panicky, and/or anxious in April 2000 and December 2003.  

VA treatment records, hospital records, and examination reports provide post-service diagnoses of anxiety, depressive disorder, rule out PTSD, and major depression manifested as memory loss, panic attacks, anxiety, depressed mood, hypervigilance, sleep impairment, flattened affect, suicidal ideation, and difficulty establishing effective work and social relationships.  The evidence of record demonstrates that the Veteran's most recent diagnoses include anxiety disorder with major depressive disorder and a personality disorder.  The Board notes that personality disorders are not diseases or injuries for VA compensation purposes.  38 C.F.R. § 3.303(c).

In July 2012, a VA physician found that the Veteran had been depressed since at least 2000.  In March 2012, the Veteran's social worker, S.W., linked his psychiatric disorder to his active service.  Additionally, the Veteran and the Veteran's wife competently and consistently reported that his behavior changed and symptoms of depression and anxiety began around 2000.

The Board acknowledges that the July 2013 VA examination report does not support the Veteran's claim.  However, the July 2013 VA opinion is afforded little probative value as the etiology opinion provides inadequate rationale for why the Veteran's current acquired psychiatric disability was not related to service.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examiner relied on a finding of no reported treatment or complaints of psychiatric disorders while in service, but failed to consider the April 2000 and December 2003 service treatment records noting symptoms of anxiety and depression.  Moreover, the VA examiner relied on a finding that the Veteran was not treated until five years after separation from service, but failed to consider the Veteran's and his wife's competent lay statements of his symptoms since basic training or the VA physician's July 2012 statement that the Veteran had symptoms of depression for at least 12 years.  The Board finds that the evidence in favor of the claim is at least in equipoise with that against the claim.  As such, the benefit of the doubt must be resolved in favor of the Veteran.

Accordingly, entitlement to service connection for the Veteran's psychiatric disability, currently diagnosed as anxiety disorder with major depression, is warranted. 


ORDER

Service connection for a psychiatric disability, currently diagnosed as anxiety disorder with major depression, is granted.



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


